Citation Nr: 1525094	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-05 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to education benefits for the periods from September 1-29, 2013, and from November 24, 2013, to January 5, 2014.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980 and from March 1987 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a back disability has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal is REMANDED to the AOJ.  


REMAND

When filing his formal appeal to the Board, dated in February 2014, the Veteran requested a live BVA hearing held via videoconferencing equipment.  This hearing has not been scheduled, and there is no indication from the file that the Veteran canceled his request.  

He has a right to have this hearing prior to deciding the appeal of this claim. Bernard v. Brown, 4 Vet. App. 384, 292 (1993); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.700(a), 20.704 (2014).  Since the AOJ, rather than the Board, schedules this type of hearing, the Board must remand his claim to schedule his hearing.  38 C.F.R. §§ 20.700(e), 20.704, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:


After transferring to the appropriate RO, schedule a videoconference hearing before the Board at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing at his new address.  Put a copy of this notification letter in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






